NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ALBERTO LOPEZ-ALEJANDRO,                   No.    18-71173
AKA Alberto Luis,
                                                Agency No. A205-451-170
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Luis Alberto Lopez-Alejandro, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We dismiss in part and deny in part the petition for

review.

      To the extent Lopez-Alejandro contests the IJ’s denial of his asylum and

CAT claims, we lack jurisdiction to consider those contentions because he failed to

raise them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

      As to withholding of removal, Lopez-Alejandro does not raise an argument

in his opening brief that he suffered past persecution. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived). As to Lopez-Alejandro’s claim of

future persecution, substantial evidence supports the agency’s determination that

Lopez-Alejandro failed to establish that it is more likely than not that he would be

persecuted on account of a protected ground. See Ayala v. Holder, 640 F.3d 1095,

1097 (9th Cir. 2011) (even if membership in a particular social group is

established, an applicant must still show that “persecution was or will be on

account of his membership in such group” (emphasis in original)); see also INS v.

                                          2                                     18-71173
Elias-Zacarias, 502 U.S. 478, 483 (1992) (an applicant “must provide some

evidence of [motive], direct or circumstantial” (emphasis in original)). Thus,

Lopez-Alejandro’s withholding of removal claim fails.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                   18-71173